Citation Nr: 1549593	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial compensable evaluation for vasomotor rhinitis prior to December 13, 2013, and in excess of 10 percent thereafter.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from June 1979 to November 1979, October 1987 to March 1988, and from June 1988 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's records are now encompassed entirely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

In addition to the disability at issue, a separate service connection has been granted for a deviated nasal septum associated with the vasomotor rhinitis, claimed as a sinus infection, with a 10 percent rating assigned since December 14, 2012.  That disability is not at issue herein.

The instant case was previously before the Board in February 2015, at which time it was remanded to the Agency of Original Jurisdiction for additional development.  


FINDINGS OF FACT

1. Prior to December 13, 2013, the competent evidence does not indicate the Veteran's vasomotor rhinitis is manifest by polyps, greater than 50 percent obstruction of the nasal passage on both sides, or complete nasal obstruction on one side.

2. As of December 13, 2013, the competent evidence does not indicate the Veteran's vasomotor rhinitis is manifest by polyps.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation prior to December 13, 2013, or in excess of 10 percent thereafter, for vasomotor rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  No useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought.  Service treatment records are associated with claims file, as are all available post-service treatment records identified by the Veteran.  The Veteran has been afforded VA examinations to address his claimed disability.  These VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the his pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant case was remanded in February 2015 for additional development, specifically to obtain relevant outstanding VA treatment records and clarify whether the Veteran desired a hearing before the Board.  All relevant VA treatment records have been associated with the virtual claims file, and the Veteran has responded that he does not want a Board hearing.  As such, there has been substantial compliance with the Board's remand, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Service connection for vasomotor rhinitis was awarded by the February 2010 rating decision and an initial noncompensable evaluation was assigned.  In April 2014, a rating decision was issued which increased the Veteran's initial evaluation to 10 percent, effective December 13, 2013.  The Veteran contends that an increased evaluation is warranted throughout the appeal period.

Vasomotor rhinitis is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Pursuant to this Diagnostic Code, a 10 percent evaluation is warranted without polyps, but with greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  A maximum 30 percent evaluation is warranted for vasomotor rhinitis with polyps.  Id.

Turning to the record, the report of a September 2009 VA contract examination notes the Veteran's subjective complaints of sinus problems, which he described as "constant."  He reported interference with breathing through the nose, hoarseness of the voice, pain and pressure, and blurry vision.  Physical examination of the nose revealed nasal obstruction of 15 percent in both nostrils.  There was no deviated septum, loss of part of the nose, loss of part of the ala, a scar, obvious disfigurement or nasal polyps.  On examination, there was no sinusitis detected, but a diagnosis of rhinitis was rendered, believed to be vasomotor in origin because of pale boggy mucosa.  

An October 2009 sinus CT scan found mild inflammatory changes within the right maxillary sinus with partial inflammatory mucosal obstruction of the sinus ostium.  The other paranasal sinuses and bilateral mastoids were clear.  There was no evidence of obstructive nasal polyps.  A May 2010 VA ENT consult diagnosed rhinitis medicamentosa without polyps or purulence.  A November 2011 VA head CT scan found the paranasal sinuses and bilateral mastoids are well aerated.  

In August 2012, the Veteran presented for repeated evaluation of complaints of nasal airway obstruction.  He complained of difficulty breathing through his nose at all times while feeling congested.  He denied rhinorrhea (runny nose) and purulent drainage.  The bilateral anterior nasal cavities appeared clear without visible masses, lesions, polyps or purulence.  A September 2012 sinus CT scan found no significant or obstructive inflammatory left paranasal sinus disease.  While there was some narrowing of the left nasal passage, this was attributed to a mild deviated septum.  On the right, there was patchy inflammatory mucosal thickening with mild inflammatory mucosal thickening lining the right maxillary sinus walls.  The frontal and sphenoid sinuses were clear with well-aerated bilateral mastoids.  There was no evidence of obstructive nasal polyps.  

The Veteran was provided a second VA examination on December 13, 2013, which served as the basis for an evaluation of 10 percent for vasomotor rhinitis as of this date.  See April 2014 rating decision.  Upon examination, the Veteran was found to have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  However, there were no nasal polyps found, nor where there any granulomatous conditions.  The examiner determined the Veteran's condition does not impact his ability to work.  Subsequent VA treatment records continued to find no significant sinus disease other than thickening, and there are no findings of polyps, purulent discharge or crusting.  

Based on the evidence of record, the Board finds that an increased initial evaluation is not warranted at any point during the appeal period.  The Veteran has not submitted any competent evidence to indicate he suffered from obstruction of 50 percent of both nasal passages or complete obstruction on one side due to rhinitis prior to December 13, 2013, or evidence of nasal polyps at any point.  The Board acknowledges the Veteran's contentions that his service-connected disability warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  

The Board also notes the record reflects a history of chronic sinusitis.  However, the General Rating Formula for Sinusitis is not applicable in the instant appeal.  In this regard, the Board notes the Veteran is specifically service-connected for vasomotor rhinitis, as sinusitis was not found on examination in September 2009.  In fact, even though the December 2013 VA examination notes a diagnosis of chronic sinusitis, it specifically found there to be no findings, signs or symptoms attributable to chronic sinusitis.  (As noted there is a separate rating for a deviated nasal septum rated 10 percent disabling.)  Finally, as the Veteran is service-connected for vasomotor rhinitis, a disability that is specifically listed in the Rating Schedule, rating by analogy is not appropriate.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased initial evaluation throughout the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disability (e.g., difficulty breathing and nasal congestion/obstruction) are contemplated by the rating criteria.  Even though the Veteran claims his disability results in blurred vision, which is not contemplated by the rating criteria, the medical evidence of record specifically finds the two are not connected.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected vasomotor rhinitis, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  Id.  However, in the instant case, there has been no assertion by the Veteran, nor does the record indicate, that his service-connected vasomotor rhinitis renders him unable to obtain or maintain gainful employment.  In fact, the Veteran the medical evidence of record specifically finds there to be no functional effect of this disability on the Veteran's ability to work.  Therefore, remand or referral of a claim for TDIU is not necessary in the instant case.


ORDER

Entitlement to a compensable evaluation prior to December 13, 2013, and in excess of 10 percent thereafter, for vasomotor rhinitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


